Citation Nr: 0811248	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  06-24 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The veteran had active military service from May 1943 to 
March 1946.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2006 rating decision 
issued by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Nashville, Tennessee that denied the 
veteran's claim of entitlement to a total disability rating 
based upon individual unemployability (TDIU).


FINDING OF FACT

The veteran died in January 2008.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a March 2006 rating decision, the RO denied the veteran's 
claim of entitlement to a total disability rating based upon 
individual unemployability (TDIU).  The veteran perfected an 
appeal of the RO's determination in July 2006.  

Unfortunately, the veteran died in January 2008, during the 
pendency of the appeal.  As a matter of law, veterans' claims 
do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  This appeal on the merits has become moot by virtue 
of the death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007). 


ORDER

The appeal is dismissed.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


